DECISION
The application of the above-named defendant for a review of the sentence of 25 years; and shall not be eligible for parole or furlough imposed on October 12,1978, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years for burglary; and 15 years for persistent felony offender; to be served consecutively. The ineligible for parole or furlough shall be removed.
This Board finds that the amended sentence shall bring it more in line with other sentences of a similar nature.